Case 0:20-cv-60436-RS Document 38 Entered on FLSD Docket 07/20/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  ANTHONY RUSSO,

         Plaintiff,

  v.                                                CASE NO.: 0:20-cv-60436-RS

  NORTH BROWARD HOSPITAL DISTRICT
  d/b/a BROWARD HEALTH

         Defendant.


                                           ./


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                COMES NOW the Plaintiff, ANTHONY RUSSO, and the Defendant, NORTH

 BROWARD HOSPITAL DISTRICT d/b/a BROWARD HEALTH, pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(ii), by and through their undersigned counsel, hereby stipulate to dismiss, with

 prejudice, each claim and count therein asserted by Plaintiff against the Defendant, in the above

 styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

       By:
 /s/ Heather H. Jones                                 /s/_Jesse L. Shurman __
 Heather H. Jones, Esq.                               Jesse L. Sherman, Esq.
 Florida Bar No. 0118974                              Florida Bar No.: 0112173
 William “Billy” Peerce Howard, Esq.                  Howard L. Citron, Esq.
 Florida Bar No. 0103330                              Florida Bar No.: 333300
 THE CONSUMER PROTECTION FIRM, PLLC                   RISSMAN, BARRETT, HURT,
 4030 Henderson Blvd.                                 DONAHUE, McLAIN & MANGAN, P.A.
 Tampa, FL 33629                                      6451 North Federal Highway, Suite 400
 Telephone: (813) 500-1500, ext. 205                  Fort Lauderdale, FL 33308
 Facsimile: (813) 435-2369                            Telephone: (954) 526-5480
 Heather@TheConsumerProtectionFirm.com                Facsimile (954) 745-7258
 Billy@TheConsumerProtectionFirm.com                  hlc.service@rissman.com
 Attorney for Plaintiff                               Jls.service@rissman.com
                                                      Attorney for Defendant
Case 0:20-cv-60436-RS Document 38 Entered on FLSD Docket 07/20/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I certify that on July 20, 2020, a copy of the foregoing document was served on all
 counsel of record via CM/ECF.




                                            /s/ Heather H. Jones
                                            Heather H. Jones, Esq.
                                            Florida Bar No. 0118974
